Citation Nr: 1341199	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  06-03 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for lumbosacral strain. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active military service from December 1972 to June 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2005 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In May 2006, the Veteran testified at a Travel Board hearing before a Veterans Law Judge who has since retired from the Board.  The Veteran was informed of that fact and testified at a Travel Board hearing before the undersigned Veterans Law Judge in September 2009.  Transcripts of both proceedings are of record. 

The case was most recently before the Board in October 2011.  At that time, the Board denied entitlement to a disability rating in excess of 40 percent for lumbosacral strain and entitlement to a TDIU.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2012, the Court granted a joint motion of the parties and remanded the case to the Board for action consistent with the joint motion.  

The Veteran submitted additional evidence subsequent to the most recent supplemental statement of the case.  In August 2011, the Veteran waived review of the newly submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2013). 

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.  


REMAND

Additional development is required before the Veteran's claims are decided.  Specifically, an examination and opinion are necessary, for the reasons discussed below.  

With respect to the increased rating claim, the evidence most recently received by the Veteran includes private treatment records dated in March and April 2011.  The records note the Veteran's report of low back pain, as well as an assessment of associated radiculopathy.  The report of a March 2011 magnetic resonance imaging (MRI) shows that it disclosed narrowing of the left neural foramen at the L4-5 level, and a bilateral neutral foraminal stenosis at the L5-S1 level that results in mild mass effect upon the exiting left L5 nerve root and to a lesser extent the right L5 nerve root.  The impression was spondylitic changes at L5-S1 with bilateral neural foraminal stenosis.  

When there is evidence that a disability has worsened since the last VA compensation examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Given that the most recent VA examination to assess the Veteran's thoracolumbar spine was conducted over three years ago in March 2010 and that his symptoms may have worsened, as evidenced by the aforementioned abnormal findings during the March 2011 MRI, the Board finds that the case must be remanded for a new VA examination to determine the current degree of severity of the Veteran's lumbosacral strain disability.

Moreover, the Board notes that in March 2008, the originating agency afforded the Veteran a VA examination to determine the impact of the Veteran's service-connected disabilities on his employability.  While the examiner rendered an opinion based upon each individual service-connected disabilities, she failed to consider the combined effects of all the Veteran's service-connected disabilities on his employability.  As such, in addition to the examination of the thoracolumbar spine, the prospective examiner should provide an opinion as to whether the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  

The Board notes that the combined ratings of the Veteran's service-connected disabilities currently do not meet the schedular requirements for a TDIU.  See 38 C.F.R. § 4.16(a) (2013).  In a February 2013 brief, the Veteran's representative contends that a TDIU may be warranted for the Veteran on an extra-schedular basis. See 38 C.F.R. § 4.16(b).  Thus, if the evidence shows that the Veteran's service-connected disabilities preclude him from securing and following a substantially gainful occupation, but he still does not meet the schedular requirements of section 4.16(a), the originating agency should consider on remand whether referral for consideration of a TDIU on an extra-schedular basis is warranted under section 4.16(b).  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington DC, for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  

2.  Thereafter, the RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with sufficient expertise to ascertain the severity and manifestations of his service-connected lumbosacral strain disability, and the impact of all of his service-connected disabilities on his employability.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be made available to and reviewed by the examiner.

All evaluations, studies, and tests deemed to be necessary should be accomplished.  

The RO or the AMC should ensure that all information required for rating purposes, to include information required to rate any neurological impairment from the disability, is provided by the examiner.  

In addition, the examiner should provide an opinion concerning the impact of the service-connected disabilities on the Veteran's ability to work, to include whether they are sufficient by themselves to preclude him from securing and following a substantially gainful occupation.  In providing the opinion, consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered. 

(Service connection is currently in effect for lumbosacral strain, pseudofolliculitis barbae, tinea versicolor, and residuals of trauma of the right great toe and toenail.)  

The rationale for all opinions expressed must also be provided.  If the required opinion cannot be provided, the examiner should explain why.

3.  The RO or the AMC should ensure that the Veteran is provided with adequate notice of the date and place of all scheduled examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

4.  The RO or the AMC should also undertake any other development it determines to be warranted. 

5.  Thereafter, the RO or the AMC should readjudicate the issues on appeal, to include consideration of whether the TDIU claim should be referred for extra-schedular consideration.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded the requisite period of time to respond before the claims files are returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

